DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 02/28/22.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The objection to Claims 13, 14, and 17 as set forth in the Non-Final Rejection filed 12/01/21 is overcome by the Applicant’s amendments.

4.	The rejection of Claims 1, 2, 4, 6, 8, 13-15, and 17-30 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Non-Final Rejection filed 12/01/21 is overcome by the Applicant’s amendments.

Allowable Subject Matter
5.	Claims 1, 2, 4, 6, 8, 13-15, and 17-30 are allowed.
	The closest prior art is provided by Ikemoto et al. (Heterocycles  1997, 46, page 489), which discloses the following compound:

    PNG
    media_image1.png
    152
    398
    media_image1.png
    Greyscale



Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/JAY YANG/Primary Examiner, Art Unit 1786